DETAILED ACTION
Response to Amendment
In the amendment dated 5/14/21, the following has occurred: Claim 1 has been amended and new Claim 27 has been added.
The claim objection regarding the punctuation error is withdrawn in respond to the claim amendment.
Claims 1-3, 5-7, 9-11, 13-19, and 21-23, and 25-26 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 5/21/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-3, 5-7, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the first portion of the separator extends in the first direction to be bonded to at least a portion of the separator sheet” in line 8.  Applicant points to Figure 8 as shown below for support.  However, the Q is not actually force or pressure that would cause the separator to extend or bend downward.  The Q arrows shown here are indication of thermal bonding, and not actually indication of the separator being extended in a certain direction.  In comparison, Figure 9 as shown below show a pressure P pressure down on the Z area but not the separator.  Furthermore, even if saying the Q arrow means that pressure/force is exerted on the separator, it does not mean that the final stage of the separator would also bend downward and that the alleged pressure/force is just part 

    PNG
    media_image1.png
    364
    392
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    435
    445
    media_image2.png
    Greyscale

Other claims are also rejected for depending on rejected Claim 1.





Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 200200160258.
As to Claim 1:
Lee discloses an electrode assembly (see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0044-0045], Fig. 1) comprising: 
a separator sheet folded in a zigzag shape (see “… folding outward said laminated full cells and said separator film [19]… in a Z-shape and wrapping the remaining separator film round an outer portion of the stacked full cell…”, [0018, 0023, 0027, 0043]); and

    PNG
    media_image3.png
    282
    321
    media_image3.png
    Greyscale

a unit cell having a structure in which an electrode and a separator are alternately stacked in a first direction (see “… a layered construction of a cathode 7, an anode 8 and a separator layer 15 is cut into a regular shape… and then stacked as shown in Fig. 1…” [0045, 0049], Fig. 1, 2 – as shown in Figures 1 and 2, the separator layer 15 are stacked in between the cathode and the anode alternatively.  The first direction is shown above in Figure 2), 
the separator having a first portion extending beyond the edges of the electrodes (see “… separator layer 15…”, [0045], Fig. 2);

    PNG
    media_image4.png
    375
    634
    media_image4.png
    Greyscale

wherein the unit cell is repeatedly disposed between the separator sheet that is folded in the zigzag shape (see “… folding outward said laminated full cells and said separator film [19]… in a Z-shape and wrapping the remaining separator film round an outer portion of the stacked full cell…”, [0018, 0023, 0027, 0043]), 
wherein the separator and the electrode are bonded in a first bond area (see Fig 2 below – the first bond area is shown as the rectangular area where the cathode and anode are bonded to the separator layer 15),

    PNG
    media_image5.png
    257
    615
    media_image5.png
    Greyscale

Wherein the first portion of separator sheet and the separator are bonded to each other ([0046, 0048, 0051], Fig. 1, 2 – the separator film is bonded/welded to itself and the full cell including the separator).
Note that the separator sheet 19 and the whole cell is bonded to each other (see “… the electrodes and the separator films must be fixed to each other…”, [0045]; “… the finishing can use thermo-fusing besides taping.  That is, the separator film itself is fixed and bonded by heat-sealing which carry out bring a thermos-welding machine, a hot plate, or etc. into contact with the separator film.”, [0048]; “… The polymer film 19 having the fuel cells placed thereon was passed through a roll laminator so that the full cells were bonded on and below the polymer film 19…”, [0072], Fig. 2 thus, while Figure 2 shows an exploded view of the separator film 19 and the electrode assembly 17, the end product would obvious show a securely/tightly bonded separator film 19 immediately adjacent to the electrode assembly 17).  In other words, the full cell including the separator would be bonded to each other.

    PNG
    media_image6.png
    331
    599
    media_image6.png
    Greyscale

Thus, even though Lee does not explicitly disclose that the separator film 19 is bonded to the first portion of the separator, it would have been obvious to a person skilled in the art before the filing date of the application to bonded the first portion of the separator to the separator film 19 of Lee as Lee teaches that the electrode and the separator film 19 should be fixed together and that allowing the whole cell to be bonded with the separator film 19 would allow a more secure and compact product.
Regarding the limitation “extends in the first direction”, please see rejection 112a above.  Note that the current claim is directed to a product and not a method of producing the product. 
As to Claim 2:
	Lee discloses the electrode and the separator, which are provided in the unit cell, are bonded to each other through lamination [0046, 0051, 0069, 0072].
As to Claim 3:
	Lee discloses the unit cell comprises:
a first unit cell in which a first first-type electrode, a first separator, a first second-type electrode, a second separator, and a second first-type electrode are sequentially stacked (see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0043-0045, 0049, 0051], Fig. 1, 2); and
(see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0043-0045, 0049, 0051], Fig. 1, 2),
wherein the first unit cell and the second unit cell are repeatedly disposed and alternately stacked between the separator sheet that is folded in the zigzag shape (see “electrochemical cell… cathode 7, an anode 8… a separator layer 15…” [0043-0045, 0049, 0051], Fig. 1, 2). 
As to Claim 5:
	Lee discloses the bonding comprises thermal bonding through heating (see “thermo-fusing… separator film… bonded by heat-sealing… thermos-welding…”, [0046, 0048, 0051]).
As to Claim 6:
	Lee discloses the separator sheet and the separator which is provided in the unit cell, are bonded to each other along a side surface of an electrode provided in the unit cell ([0046, 0048, 0051], Fig. 1, 2 – the separator film is bonded/welded to itself and the fuel cell including the separator along the side and the circumference as shown in Figure 2).
As to Claim 7:
Lee discloses the separator sheet and the unit are bonded to each other along a circumference of an electrode of the unit cell ([0046, 0048, 0051], Fig. 1, 2 – the separator film is bonded/welded to itself and the fuel cell including the separator along the side and the circumference as shown in Figure 2).
As to Claim 26:
	Lee discloses the separator and separator sheet are heated to bond (see “… laminating… a roll laminator of 100°C… bonded ton and below the polymer film 19…”, [0051, 0069, 0072], Fig. 2, 5, 6).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 200200160258, as applied to Claim 1 above, and further in view of Shinyashiki et al., US 20110244304 (hereinafter, Shinyashiki).
As to Claim 25:
	Lee discloses that the electrode in the unit cell is sealed from the outside and the separator is bonded to the separator sheet [0051], but does not disclose that the separator is sealed to the separator sheet.
In the same field of endeavor, Shinyashiki also discloses a stack type battery having a zigzag separator 3 (Abstract, Fig. 5) similar to that of Lee.  Shinyashiki further discloses that the battery can be welded at position P11 or at the outer edge of the separator 3 as to bond/seal the separator to the outer edge of separator film and reliably prevent the contacting of the positive and negative electrode due to the misalignments of the stack layers ([0069], Fig. 5).

    PNG
    media_image7.png
    417
    427
    media_image7.png
    Greyscale

Thus, it would have been obvious to a person skilled in the art at the time of the invention to modify the battery of Lee as to weld/seal the separator and the separator film at the edge as taught by Shinyashiki as to reliably prevent the contacting of the positive and negative electrode due to the misalignments of the stack layers ([0069], Fig. 5).

	Lee discloses the electrode forms a bottom layer of the units cells (see Fig. 2 below), and
    PNG
    media_image8.png
    259
    637
    media_image8.png
    Greyscale

	Wherein a length of the first portion of the separator is shown above and is smaller than the height/thickness of the electrode (see Fig. 2 above).
	However, a separator is known to be used as to isolate the anode from the cathode and thus a person skilled in the art would be able to adjust/modify the dimension of the separator as to make sure the battery does not short circuit.  For example, Lee shows that it is known in the art to modify the length of the separator as in the separator sheet to wrap around the battery.
	Furthermore, Shinyashiki shows that the separator can have any length necessary to construct a battery into separator portions [0034] which can make manufacturing process simpler [0034, 0061], 0062, 0065].
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the length of Lee’s separator as to make sure the battery does not short circuit.  Furthermore, Shinyashiki teaches that the separator can have any length necessary to construct a battery into separator portions [0034] which can make manufacturing process simpler [0034, 0061], 0062, 0065].

Allowable Subject Matter
Claims 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Lee (US 200200160258) and Shinyashiki (US 20110244304) as cited on the record.  Lee is relied on to teach an electrode assembly having a separator with a zigzag shape and a unit cell with a pair of side edges and a pair of end edges extending between the pair of side edges.  
    PNG
    media_image9.png
    647
    512
    media_image9.png
    Greyscale

	However, Lee does not disclose that the separator sheet and only a portion of the electrode assembly are bonded to each other, and wherein the portion extends between the pair of side edges and is spaced from the pair of end edges similarly as shown in instant Figure 9.  While Lee shows that the separator sheet and the electrode sheet are bonded, Lee suggests that the multiple portions of the electrode assembly or unit cell are bonded to the separator sheet.  Furthermore, Lee does not indicate that the portion extends between the pair of side edges and is spaced from the pair of end edges.

	For the reasons above, claims 9-11 are allowable.
Claims 9-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-19 and 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed 5/14/21 have been fully considered but they are not persuasive.	Applicant’s main contention to claim 1 is that is regarding the new limitation added to amended claim 1.  As discussed in 112a rejection, the limitation is considered new matter and a product by process limitation.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723